                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                 No. 5:11-CR-149-1-BR

UNITED STATES OF AMERICA,                           )
                                                    )
               v.                                   )       ORDER
                                                    )
ROBERTO PABLO GUTIERREZ                             )

       This matter is before the court on defendant’s motions for compassionate release and for

a hearing by video or teleconference. (DE ## 128, 151.)

                                      I. BACKGROUND

       In 2011, defendant was convicted by a jury of conspiracy to distribute and possess with

the intent to distribute 500 grams or more of a mixture containing a detectable amount of

methamphetamine (“meth”). The court sentenced defendant to 292 months imprisonment and

five years supervised release, the bottom of the sentencing guidelines range. On appeal, the

Fourth Circuit Court of Appeals affirmed his conviction and sentence. In 2016, based on

retroactive amendments to the sentencing guidelines, the court reduced defendant’s sentence of

imprisonment to 235 months.

       In January 2020, defendant filed pro se a motion for compassionate release. Pursuant to

Standing Order, the court appointed counsel to represent him for purposes of the motion and

permitted the filing of a supplemental brief and additional supporting documents. (DE # 129.)

Appointed counsel filed a memorandum in support of defendant’s motion, (DE # 137), to which

the government filed a response in opposition, (DE # 144). Defendant filed a reply. (DE # 145.)

With leave, the government filed a sur-reply. (DE # 149-2.)




          Case 5:11-cr-00149-BR Document 156 Filed 04/30/20 Page 1 of 7
        Most recently, defendant filed the instant motion for a hearing by video or telephone

conference. The motion represents that the government opposes this request. Last week,

defendant notified the court that he had tested positive for COVID-19, submitted medical records

confirming that diagnosis, and requested that the court grant his motion for compassionate

release. (DE # 152.) The government filed a response, indicating that it continues to oppose

defendant’s motion and arguing he should not be released because of the risk of transmitting

COVID-19 to others. (DE # 155.)

        Although the court initially indicated it intended to hold an evidentiary hearing on

defendant’s motion for compassionate release, (see DE # 148), it decides to act expeditiously and

without a hearing.

                                             II. DISCUSSION

        Defendant seeks compassionate release (i.e., a reduction in his sentence of imprisonment

to time served) pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act of 2018

(“First Step Act”).1 That statute provides in relevant part:

        The court may not modify a term of imprisonment once it has been imposed except
        that—
            (1) in any case—
                    (A) the court, upon motion of the Director of the Bureau of
                Prisons, or upon motion of the defendant after the defendant has
                fully exhausted all administrative rights to appeal a failure of the
                Bureau of Prisons to bring a motion on the defendant’s behalf or
                the lapse of 30 days from the receipt of such a request by the
                warden of the defendant’s facility, whichever is earlier, may
                reduce the term of imprisonment . . . , after considering the
                factors set forth in section 3553(a) to the extent that they are
                applicable, if it finds that—
                        (i) extraordinary and compelling reasons warrant
                        such a reduction . . .

1
 The First Step Act amended § 3582(c)(1)(A) to permit a defendant to bring a motion for compassionate release.
See Pub. L. No. 115-391, § 603(b), 132 Stat. 5194, 5239 (2018).

                                                        2

           Case 5:11-cr-00149-BR Document 156 Filed 04/30/20 Page 2 of 7
                          and that such a reduction is consistent with applicable
                          policy statements issued by the Sentencing Commission[.]

18 U.S.C. § 3582(c).

        The parties agree that United States Sentencing Guideline § 1B1.13, “Reduction in Term

of Imprisonment Under 18 U.S.C. § 3582(c)(1)(A) (Policy Statement),” and its commentary

guide the court’s consideration.2 (See DE # 137, at 2; DE # 144, at 3-4.) “Th[at] policy

statement . . . requires: (1) extraordinary or compelling reasons to warrant a reduction in a

defendant’s sentence, (2) that the defendant is not a danger to the safety of others or the

community, and (3) that release from custody complies with § 3553(a) factors.” United States v.

Lake, No. CR 5:16-076-DCR, 2019 WL 4143293, at *2 (E.D. Ky. Aug. 30, 2019) (citing

U.S.S.G. § 1B1.13 (2018)).

        Under the policy statement, extraordinary and compelling reasons justifying a sentence

reduction exist based on any of following circumstances:

        (A)      Medical Condition of the Defendant.—
                 (i)      The defendant is suffering from a terminal illness (i.e., a serious and
                 advanced illness with an end of life trajectory). A specific prognosis of life
                 expectancy (i.e., a probability of death within a specific time period) is not
                 required. Examples include metastatic solid-tumor cancer, amyotrophic
                 lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.
                 (ii)     The defendant is—
                          (I)      suffering from a serious physical or medical condition,
                          (II)     suffering from a serious functional or cognitive impairment,
                          or
                          (III) experiencing deteriorating physical or mental health
                                   because of the aging process,
                          that substantially diminishes the ability of the defendant to
                          provide self-care within the environment of a correctional
                          facility and from which he or she is not expected to recover.
2
  Technically speaking, the policy statement, which was adopted prior to the First Step Act, applies only to motions
for compassionate release filed by the BOP. See United States v. Beck, No. 1:13-CR-186-6, 2019 WL 2716505, at
*5 (M.D.N.C. June 28, 2019). “The Sentencing Commission has not amended or updated the old policy statement
since the First Step Act was enacted, nor has it adopted a new policy statement applicable to motions filed by
defendants. While the old policy statement provides helpful guidance, it does not constrain the Court’s independent
assessment of whether ‘extraordinary and compelling reasons’ warrant a sentence reduction under §
3582(c)(1)(A)(i).” Id. at *6-7 (citation and footnote omitted).

                                                         3

           Case 5:11-cr-00149-BR Document 156 Filed 04/30/20 Page 3 of 7
        (B)       Age of the Defendant.—The defendant (i) is at least 65 years old; (ii) is
        experiencing a serious deterioration in physical or mental health because of the
        aging process; and (iii) has served at least 10 years or 75 percent of his or her term
        of imprisonment, whichever is less.
        (C)     Family Circumstances.
                (i)    The death or incapacitation of the caregiver of the defendant’s minor
                child or minor children.
                (ii)     The incapacitation of the defendant’s spouse or registered partner
                when the defendant would be the only available caregiver for the spouse or
                registered partner.
        (D)      Other Reasons.—As determined by the Director of the Bureau of Prisons,
        there exists in the defendant’s case an extraordinary and compelling reason other
        than, or in combination with, the reasons described in subdivisions (A) through (C).

U.S.S.G. § 1B.13, cmt. n.1.

        Before considering the merits of the motion, it appears defendant fully exhausted his

administrative appeal rights in the Bureau of Prisons (“BOP”) prior to filing the motion. In May

2019, defendant submitted a request for a reduction in sentence to the warden based on various

medical conditions, along with a proposed release plan. (DE # 128, at 2; DE # 128-1.) The

warden denied the request, and defendant sought reconsideration and appealed, all without

success.3 (See DE # 128-2.) The government does not dispute that these actions satisfy §

3582(c)(1)(A)’s exhaustion requirement.

        Turning to the merits of the motion for compassionate release, defendant contends his

numerous health conditions combined with the lengthy sentence of imprisonment he received

constitute an extraordinary and compelling reason for compassionate release. (DE # 137, at 4-5.)

Also, defendant argues that his motion is bolstered by the fact that he has tested positive for

COVID-19 and his medical conditions place him at a higher risk for complications from

COVID-19. (DE # 145, at 2; DE # 152, at 1.) The government faults defendant for not offering


3
  At the time of defendant’s request to the warden, defendant had been diagnosed with chronic myeloid leukemia.
(See DE # 128-1; DE # 138, at 17.) While he was exhausting his administrative appeal rights in the BOP, the
leukemia went into remission. (See DE # 138, at 17.) Defendant was still in remission when he filed his motion for
compassionate release in this court. (See id.) The leukemia recurred in March. (See DE # 146, at 1.)

                                                        4

           Case 5:11-cr-00149-BR Document 156 Filed 04/30/20 Page 4 of 7
a medical opinion about his health conditions and argues that those conditions, even coupled

with defendant’s recent COVID-19 diagnosis, are not serious enough to reason justify relief

because he is being treated on an outpatient basis, rather than being housed at a federal medical

center, and he does not require assistance with self-care. (See DE # 144, at 6-7 & 8 n.1; DE #

149-2, at 4; DE # 155, at 1.) Additionally, the government argues the § 3553(a) factors counsel

against defendant’s release. (See DE # 144, at 10-11 (noting that defendant was part of a drug

trafficking conspiracy and “firearms and violence are necessary integral tools of the drug trade”);

DE # 155, at 1-2 (recognizing that defendant, “a potential transmitter of COVID-19[, risks]

infecting anyone he comes into contact with”).)

       The court concludes defendant has shown his medical conditions combined with other

reasons are extraordinary and compelling to warrant a sentence reduction, consistent with

U.S.S.G. § 1B1.13 and considering the applicable § 3553(a) factors. Defendant is 45 years old,

and he has chronic myeloid leukemia (treated with a chemotherapy drug), type II diabetes,

hyperlipidemia, morbid obesity, anemia, hypertension, sleep related bruxism, and

polyneuropathy. (DE # 138, at 16-17; DE # 146, at 1.) His medical records substantiate his

claim that he suffers from chronic pain. (See DE # 128, at 5; DE # 138, at 4; DE # 146, at 4.)

While some of defendant’s conditions appear to be well-managed, the BOP classifies his medical

care as level 3, (see DE # 137-1, at 3), which encompasses inmates who “are fragile outpatients

who require frequent clinical contacts, and/or who may require some assistance with activities of

daily living, but do not require daily nursing supervision,” (DE # 128-7). Particularly significant

are chemotherapy, diabetes, and obesity, which make defendant vulnerable to severe illness from

COVID-19. See Centers for Disease Control and Prevention, https://www.cdc.gov/coronavirus/




                                                  5

          Case 5:11-cr-00149-BR Document 156 Filed 04/30/20 Page 5 of 7
2019-ncov/need-extra-precautions/people-at-higher-risk.html (last visited Apr. 29, 2020).

Although defendant is now positive for COVID-19 and, as of last week, not suffering severe

illness as result, defendant is not necessarily immune from contracting it again. See id.,

https://www.cdc.gov/coronavirus/2019-ncov/faq.html#Coronavirus-Disease-2019-Basics (follow

“Symptoms & Testing” hyperlink, then follow “If I have recovered from COVID-19, will I be

immune to it” hyperlink) (last visited Apr. 29, 2020) (“At this time, we are not sure if you can

become re-infected. Until we know more, continue to take steps to protect yourself and others.”).

       Defendant was sentenced to, and has already served, a lengthy sentence of imprisonment.

Because he had no criminal history points, defendant’s guideline range was driven by the

quantity of meth involved. (See DE # 46, ¶¶ 10, 25.) The offense was non-violent, and no

weapons were found on defendant or in his vehicle at the time of his arrest. (See id. ¶¶ 4-6.)

Defendant has served nine years in prison, which is half of his reduced sentence and more than

the statutory mandatory minimum term, with good time credit. While incarcerated, he has not

incurred a single infraction, (DE # 128, at 6; see also DE # 137-1, at 2), and his security level is

minimum, (DE # 137-1, at 1). Given defendant’s lack of criminal history, conduct while

incarcerated, and chronic health conditions, it is unlikely he will reoffend. Upon his release, he

plans to return to his home in Texas to live with his wife. He is not a danger to the safety of

others or the community (once the BOP deems him no longer contagious, as discussed below).

Under the circumstances, reducing defendant’s sentence of imprisonment to time served reflects

the seriousness of his offense, promotes respect for the law, and provides just punishment.

       Like the government, the court is concerned about releasing defendant while he is

positive for COVID-19, particularly because he is currently isolated and would need to travel

from North Carolina to Texas. The BOP medical professionals are in the best position to



                                                  6

          Case 5:11-cr-00149-BR Document 156 Filed 04/30/20 Page 6 of 7
determine when defendant is no longer contagious and can safely be released in the community.

The court presumes the BOP will act consistently with the directives of the Centers for Disease

Control and Prevention in this regard. See Centers for Disease Control and Prevention,

https://www.cdc.gov/coronavirus/2019-ncov/if-you-are-sick/steps-when-sick.html (last visited

Apr. 29, 2020) (stating that those who are recovering from COVID-19 in an isolated, non-

hospital setting can leave isolation if testing determines that they are no longer contagious and if

they no longer have a fever and other symptoms have improved). Accordingly, the court will

allow the BOP to delay defendant’s release for an appropriate amount of time.

                                       III. CONCLUSION

       Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), defendant’s motion for compassionate release

is GRANTED. Defendant’s motion for a hearing is DENIED. Defendant’s sentence of

imprisonment as reflected in the order dated 26 May 2016 is REDUCED to time served. All

other provisions of the judgment imposed 3 January 2012 shall remain in effect. The BOP is

permitted to delay defendant’s compassionate release until a medical professional determines he

is no longer contagious.

       This 30 April 2020.




                                      __________________________________
                                                      W. Earl Britt
                                                      Senior U.S. District Judge




                                                 7

          Case 5:11-cr-00149-BR Document 156 Filed 04/30/20 Page 7 of 7
